Carley, Judge.
Appellant brings this appeal from the order of the trial court approving and confirming a real estate foreclosure sale pursuant to Code Ann. § 67-1503 et seq. In this order, the trial court found that “[T]he price for which the property sold, the sum of $230,000.00 equalled or exceeded the true market value (fair market value) of the property on the date of the sale.” On appeal, appellant asserts that this finding was “clearly erroneous and not supported by any credible evidence.”
“In confirmation proceedings, the judge sits as a trier of fact, and his findings and conclusions have the effect of a jury verdict. He hears the evidence and his findings based upon conflicting evidence should not be disturbed by a reviewing court if there is any evidence to support them. [Cits.] What value is, or may have been, is a question of fact to be resolved as others are. In so doing the trial court is the judge of the credibility of the witnesses and of the weight to be given the *141evidence. [Cits.]” American Century Mfg. Investors v. Strickland, 138 Ga. App. 657, 661 (227 SE2d 460) (1976). Accord, Alexander v. Weems, 157 Ga. App. 507, 508 (3) (277 SE2d 793) (1981).
Decided February 2, 1982.
Joseph J. Burton, Jr., for appellants.
Hubert C. Lovein, Jr., for appellee.
Applying the foregoing legal principles to the instant case, it is clear that this court cannot consider appellant’s attack upon the credibility of appellee’s expert witness. After a careful review of the record we find sufficient evidence to support the trial court’s finding as to the true market value of the subject real property. Accordingly, the finding will not be disturbed. Fleming v. Federal Land Bank, 148 Ga. App. 765, 767 (252 SE2d 653) (1979); Mills v. Federal Land Bank, 149 Ga. App. 600, 601 (255 SE2d 77) (1979).

Judgment affirmed.


Deen, P. J., and Banke, J., concur.